Title: To John Adams from Oliver Wolcott, Jr., 15 April 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department. April 15th. 1799.

By the decease of Robert Chesley, the offices of Surveyor and Inspector of the Port of St. Mary’s in the district of Nanjemoy in the State of Maryland, have become vacant.
The names of Robert Chesley, son of the deceased, and William Hebb, are presented in the papers which I have the honour to enclose.—The weight of recommendation by Col. Howard of the Senate, Charles Caroll of Carrollton Esqr. & Col. Forrest, appears to me, to be in favour of Mr. Chesley; I have therefore, the honour to submit his name to the Presidents consideration.—
I believe that no further opposition will be made to the Laws in Northampton County; & I have nothing important to communicate from any quarter.—
I have the honour to be / with perfect respect, Sir, / your mo. obedt. humble Servt:
Oliv Wolcott